NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BREANNA L. JACKSON,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1061
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Breanna L. Jackson, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.